               IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :
                                           :
                v.                         :
                                           :
DEREK MCNEILL WASHINGTON                   :    1:21CR180-1
RACHE JAMAL FORTSON                        :    1:21CR180-2
SELENA DEMETRICE WASHINGTON                :    1:21CR180-3
DANIEL LEE WALKER                          :    1:21CR180-4
MATTHEW KELLY MARTIN                       :    1:21CR180-6
WAYNE SPRY OVERMAN, JR.                    :    1:21CR180-7
CURTIS LYNN STIREWALT, JR.                 :    1:21CR180-10


                                   ORDER

      The Court finds that the above-entitled cases were calendared for trial

on the August 2021 term of Court, that the above defendants are joined for

trial with co-defendants Alexx Lynn Sousa and Katelyn Michelle Marks, as to

whom the time for trial has not run; that no motion for severance has been

granted; and that the time between the August term of Court and the

September term of Court is a reasonable period of delay excludable under

Title 18, United States Code, Section 3161(h)(6).

      Having considered the government's motion for a continuance and

exclusion of time, and having concluded that the reasons for the continuance

asserted by the government are valid, that the ends of justice served by




       Case 1:21-cr-00180-UA Document 104-1 Filed 07/29/21 Page 1 of 2
granting the government's motion for a continuance outweigh the best

interests of the public and the defendant in a speedy trial under Title 18,

United States Code, Section 3161(h)(7)(A), and that the period of delay

between the August 2021 term of Court and the September 2021 term of Court

is reasonable under Title 18, United States Code, Section 3161(h)(7)(B)(i).

      IT IS ORDERED that the above-entitled cases be continued for trial until

      ____________________________________________________.

      This, the      day of ________________, 2021.



                              ____________________________________________
                              UNITED STATES DISTRICT JUDGE




                                       2




       Case 1:21-cr-00180-UA Document 104-1 Filed 07/29/21 Page 2 of 2
